Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                          Nos. 04-19-00232-CR & 04-19-00233-CR

                              Ambrosio Rodriguez LERMA, Jr.,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                             Trial Court Nos. B17137 & B17636
                          Honorable Rex Emerson, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment in Appeal No. 04-19-
00233-CR (Trial Court Cause No. B17636) is MODIFIED to delete the assessment of court-
appointed attorney’s fees against appellant Ambrosio Rodriguez Lerma, Jr., and that judgment is
AFFIRMED AS MODIFIED.

     The judgment in Appeal No. 04-19-00232-CR (Trial Court Cause No. B17137) is
AFFIRMED, and appellate counsel’s motion to withdraw is GRANTED.

       SIGNED February 5, 2020.


                                               _____________________________
                                               Beth Watkins, Justice